Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment with respect to pending claims 1-19 filed on August 09, 2021 have been fully considered. In view of the amendment of claim 19 to overcome the rejection under 35 U.S.C. 112, and in view of a Terminal Disclaimer filed on August 09, 2021 to overcome the nonstatutory double patenting rejection, the rejection of all the pending claims has been withdrawn. Thus, the current application is in condition for allowance. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the previously cited prior art teach the feature of “receiving, at the first image capture apparatus, from a second apparatus a trigger to begin image capture, wherein the trigger includes information indicating a range around a location for which image capture data is needed; determining, by the first image capture apparatus, its location; finding, by the first image capture apparatus, whether the first image capture apparatus is within the range around the location for which image capture data is needed; if the first image capture apparatus is within the range, starting the image capture; and providing image capture data to a processing service,” as recited in claim 1 and similarly recited in claims 10 and 19.
Dependent claims 2-9 and 11-18 are allowed by virtue of their dependency from allowed claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488